Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-2 and 4-8 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  As argued by the Applicant in the remarks, dated 6/24/2022, the cited reference does not teach “An information processing system comprising: … the processor determines that the touching operation is not suited for execution of the drawing operation in a case where: the change amount of the pressure is more than a first threshold value and indicates that a sudden drop of the pressure has occurred, the change amount of the moving direction is more than a second threshold value and indicates that a sudden change of the moving direction has occurred, and the sudden drop of the pressure and the sudden change of the moving direction occur simultaneously”, in combination with the other elements (or steps) of the brace and method recited in the claim 1, and 
“An information processing system comprising: … the decision section decides that the touching operation is not suited for execution of the drawing in a case where: the change amount of the pressure is more than a first threshold value and indicates that a sudden drop of the pressure has occurred, the change amount of the moving direction is more than a second threshold value and indicates that a sudden change of the moving direction has occurred, and the sudden drop of the pressure and the sudden change of the moving direction occur simultaneously”, in combination with the other elements (or steps) of the brace and method recited in the claim 2, and 
“An information processing method comprising: … the decision section decides that the touching operation is not suited for execution of the drawing in a case where: the change amount of the pressure is more than a first threshold value and indicates that a sudden drop of the pressure has occurred, the change amount of the moving direction is more than a second threshold value and indicates that a sudden change of the moving direction has occurred, and the sudden drop of the pressure and the sudden change of the moving direction occur simultaneously”, in combination with the other elements (or steps) of the brace and method recited in the claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628